            Case 5:20-cv-00903-D Document 4 Filed 09/09/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF OKLAHOMA


ROOM 1210, U. S. COURTHOUSE
OKLAHOMA CITY, OKLAHOMA 73102


                                                  )
Zacarias Moussaoui                                )
                                                  )
                        Petitioner                )
                                                  )
vs.                                               )   CASE NO.          CIV-20-903-C
Turki Al Faisal Al Saud                           )
                                                  )
                        Respondent                )
                                                  )



ENTER ORDER:


Case transferred to Timothy D. DeGiusti. HEREAFTER, PLEASE REFER TO CASE AS
CIV-20-903-D.

Please note that for future filings in this case, the letter at the end of the number should now be
a(n) “D“ rather than a(n) “C”. This is important to insure the prompt distribution of pleadings to
the proper judge.

By direction of District Judge Robin J. Cauthron, we have entered the above enter order.


                                          CARMELITA REEDER SHINN, CLERK OF COURT



                                             By         E. Morrow
                                                                        DEPUTY CLERK

cc: parties of record

                                                                                          Rvsd 03/20
